DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are presented for the examination. 

                      Claim Rejections - 35 USC § 112

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The following terms lack proper antecedent basis:
 the chronologically recorded time points  – claims 1, 8;
the time point of a succeeding rendering task message- claims 1, 8;
the time point of a preceding rendering task message-claim 4; 
the application program- claim 7.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 8 recited the limitation “ recording module configured to record a first time point”  has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim scope is unclear / unbounded as to what structure is performing these functions .  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 5.	Claim rejected as non-statutory because they are not patent eligible subject matter.  
6.	Claim 10 defines a computer readable storage media in the preamble.  The specification discloses this  storage medium includes  any suitable medium which may not be hardware or memory. Therefore, claim 10 is  non-statutory.   

                                         Abstract Objected7. The abstract of the disclosure is objected to because the abstract should not include thetitle, the abstract should not  exceed more than 150 words in length Correction is required. See MPEP § 608.01(b). Correction is required. 


 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1, 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vratonjic(US 20170351316 A1) in view of WEI( CN 114254222 A). 

As to claim 1, Vratonjic teaches  recording a first time point when an instruction to launch an application interface is invoked(the CPU 115 may communicate rendering commands and data to the GPU 110 for the frames in order for the GPU 110 to render the frames, para[0035], ln 3-13/ the second DCVS algorithm 750 records the time that the GPU 110 starts rendering data (e.g., for a frame or group of frames) as time T1, para[0051], ln 1-10), 
monitoring a rendering task message and each time when the rendering task message is received , recording a current time point as a time point of the rendering task message( The second DCVS algorithm 750 monitors the active time of the GPU 110. In one example, the second DCVS algorithm 750 may determine the active time of the GPU 110 as follows. At step 752, the second DCVS algorithm 750 records the time that the GPU 110 starts rendering data (e.g., for a frame or group of frames) as time T1, para[0051], ln 1-17) , and recording the time point of a first occurrence of the rendering task message(records the time that the GPU 110 starts rendering data (e.g., for a frame or group of frames) as time T1, para[0051], ln 1-17, para[0051], ln 1-10), 
and treating a time difference between the first time point and the second time point as the application interface startup time(  The second DCVS algorithm 750 monitors the active time of the GPU 110. In one example, the second DCVS algorithm 750 may…..At step 754, the second DCVS algorithm 750 records the time that the GPU 110 completes the rendering as time T2, and determines the active time as the difference between time T2 and time T1, para[0051], ln 1-16).
Vratonjic does not teach the rendering task message  that satisfies a pre-set condition from the chronologically recorded time points of a plurality of rendering task messages as a second time point, wherein the pre-set condition includes that a time difference between the time point of the rendering task message and the time point of a succeeding rendering task message is equal to a pre-set time duration. However, WIE teaches the rendering task message  that satisfies a pre-set condition from the chronologically recorded time points of a plurality of rendering task messages as a second time point, wherein the pre-set condition includes that a time difference between the time point of the rendering task message and the time point of a succeeding rendering task message is equal to a pre-set time duration ( the rendering peak corresponding to the ending time is determined as the first time, the rendering peak corresponding to the ending time corresponding to the time is determined as the second time; the absolute value of the difference between the first time and the ending time is less than or equal to the absolute value of the difference between the second time and the ending time, the difference between the first time and the starting time is determined as TTI, sec: As a possible embodiment, the according to the rendering time, ln 15-30/ request information determining TTI comprises: according to the rendering time, the weight, the starting time and the ending time determining TTI., sec: As a possible embodiment, the system network request information comprises, ln 3-14).
	It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Vratonjic with WIE to incorporate the feature of the rendering task message  that satisfies a pre-set condition from the chronologically recorded time points of a plurality of rendering task messages as a second time point, wherein the pre-set condition includes that a time difference between the time point of the rendering task message and the time point of a succeeding rendering task message is equal to a pre-set time duration because this obtains the network request information, the network request information comprises starting time and ending time of M network request.
As to claim 2, Vratonjic teaches monitoring the rendering task message includes: continuing to monitor the rendering task message until an Nth rendering task message is received, wherein N is a pre-set number( para[0052], ln 3-15/ Fig. 7) .  
As to claim 3, Vratonjic teaches the pre-set number is greater than 5(para[0052], ln 3-15/ Fig. 7).  

9.	Claim(s) 4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vratonjic(US 20170351316 A1) in view of WEI(CN 113760678 A) and further in view of 
Gupta(US 20040073947 A1)

As to claim 4, Vratonjic and  WIE do not teach  monitoring the rendering task message includes: each time when the rendering task message is received, determining whether the time point of a preceding rendering task message satisfies the pre-set condition; and after the time point of the first occurrence of the rendering task message that satisfies the pre-set condition is recorded, discontinuing the monitoring of the rendering task message.  However, Gupta teaches monitoring the rendering task message includes: each time when the rendering task message is received, determining whether the time point of a preceding rendering task message satisfies the pre-set condition; and after the time point of the first occurrence of the rendering task message that satisfies the pre-set condition is recorded, discontinuing the monitoring of the rendering task message( If the threshold amount of time elapses without an advertisement, controller 180 stops the rendering of the media content and inserts one or more advertisements. Once the inserted advertisements are rendered, the amount of time since the last advertisement is reset to zero and rendering of the media content continues until the threshold amount of time again elapses. Advertisement controller 180 monitors only the time that the media content is actually being rendered--if playback of the media content is paused, so too is the counting of elapsed time paused, para[0075]/ Advertisement controller 180 can optionally track advertisement rendering over multiple rendering sessions of the media content. A rendering session refers to the range between beginning playback (e.g., by pressing a play button) and terminating playback (e.g., by pressing a stop button, a quit or exit button, etc.). Advertisement controller 180 can maintain a record (either locally or on a remote server) of the time since the last advertisement even after playback is terminated. If playback of the same media content (or a different version of that media content) is again begun, then controller 180 begins counting time since the last advertisement from the stored value, para[0077], ln 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Vratonjic and WIE with Gupta to incorporate the feature of monitoring the rendering task message includes: each time when the rendering task message is received, determining whether the time point of a preceding rendering task message satisfies the pre-set condition; and after the time point of the first occurrence of the rendering task message that satisfies the pre-set condition is recorded, discontinuing the monitoring of the rendering task message because this allows advertisements for media content can be rendered based on how much time has been spent rendering the media content, as well as the amount of a fee paid by the user of the client system. 
As to claims 8-10, they are rejected for the same reason as to claim 1 above.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vratonjic(US 20170351316 A1) in view of WEI(CN 113760678 A) and further in view of  (JP H08511891 A).

As to claim 5,  Vratonjic teaches  recording the first time point when the instruction to launch the application interface is invoked includes: monitoring a life cycle of each of all interfaces of the application( para[0042], ln 1-25).
 Vratonjic and WIE do not teach  after a monitoring callback notification of the life cycle of the application interface is received, recording the time point of receiving the monitoring callback notification as the first time point. However, JP teaches  after a monitoring callback notification of the life cycle of the application interface is received, recording the time point of receiving the monitoring callback notification as the first time point(  
For example, players may be scheduled to start playing at a particular time. Thus, to schedule an activity, create a CallBack object and associate it with the Clock object. As shown in FIG. 5, the CallBack class 780 has the following subclasses. TimeCallBack class 782 This CallBacks is activated at a fixed time. For example, CallBack may be used to start a player at a particular time. RateCallBack class 784 This CallBack is activated when speed changes. For example, CallBack may be used to cause the display to change when the media is fast forward. Periodic CallBack class 786 This CallBack is repeatedly activated at regular intervals. For example, when a movie is played back, CallBack can be used to display the name of the procedure at 5 second intervals during the first minute of the playback. TickCallBack class 788 This CallBack is similar to PeriodicCallBacks, but such a CallBack is executed only once per RootClock tick (or resolution). Tjump CallBack class 790 This CallBack is activated when there is a jump. Sec: In this case, as shown in FIG. 4, the effective speed of ClockA is 3, ln 10-30/  to TimeCallBAcks and PeriodicCallBacks. CallBacks other than this are passed as NULL. This time value is represented by a 64-bit integer and 2 long (in most programming languages). This is a time record that indicates when CallBack must be activated in TimeCallBacks and the activation interval for PeriodicCallBacks, sec: This line value is used for the display-based clock, ln 6-15 ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Vratonjic and WIE with  JP to incorporate the feature of after a monitoring callback notification of the life cycle of the application interface is received, recording the time point of receiving the monitoring callback notification as the first time point because this allows multiple concurrent test task is finished in the same time period, satisfies the requirement of high real-time property of the embedded software test requirements.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  
Vratonjic(US 20170351316 A1) in view of WEI(CN 113760678 A) and further in view of Van(US 20060168291 A1).

As to claim 6,  Vratonjic and Wei do not teach uploading the chronologically recorded time points of the plurality of rendering task messages to a server. However, Van teaches processing (172) audio, video and/or overlay information for rendering and sending (173) time stamp reports via the control channel to the server at intervals specified by the server. As will be discussed further below, the time stamp reports can be used by the server to determine the audio, video and/or overlay information that was being rendered at the time a user provided an instruction, para[0083], ln 6-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Vratonjic and WIE with  Van to incorporate the feature of  uploading the chronologically recorded time points of the plurality of rendering task messages to a server because this reports information concerning the timestamps associated with the processed information to the server.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vratonjic(US 20170351316 A1) in view of WEI(CN 113760678 A) and further in view of  OHSAWA (US 20080316848 A1).

As to claim 7, Vratonjic and WEI do not teach the pre-set time duration is an interval between two adjacent interface refreshing during a process of executing the application program. However, OHSAWA teaches   the pre-set time duration is an interval between two adjacent interface refreshing during a process of executing the application program(executing the refresh operation in a data read mode of reading the data stored in the selected memory cell to an outside or a data write mode of writing data from the outside to the selected memory cell while setting a refresh interval between one refresh operation and a next refresh operation to a first interval, para[0041]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Vratonjic and WIE with OHSAWA to incorporate the feature of the pre-set time duration is an interval between two adjacent interface refreshing during a process of executing the application program because this instructs a refresh operation for restoring deteriorated storage states.   
                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194